DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in line 10, the legal word “said” is used.  Correction is required.  See MPEP § 608.01(b).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1, 3-5, 7, 9, 11-13, 15-16, 21-22 and 26 recite the limitations:
In claim 1,  line 3, the term “the first end” 
In claim 1,  line 5, the term “the second end” 
In claim 1,  lines 10-11, the term “the original position” 
In claim 1,  line 11, the term “the direction” 
In claim 3, line 2, the term “the dropping locus” lacks antecedent basis.
In claim 3, line 2, the term “a stagnation” should be changed to “the stagnation”.
In claim 4, line 3, the term “the ends” lacks antecedent basis. 
In claim 4, lines 4-5, the term “the bottom” lacks antecedent basis. 
In claim 5, line 3, the term “the outside” lacks antecedent basis.
In claim 7, line 2, the term “the outside” lacks antecedent basis.
In claim 9, line 3, the term “the other end” lacks antecedent basis.
In claim 11, line 2, the term “the middle” lacks antecedent basis.
In claim 12, line 2, the term “the middle” lacks antecedent basis.
In claim 13, line 4, the terms “the light receiver element” and “the light transmitter element” lack antecedent basis.
In claim 15, line 3, the term “the other end” lacks antecedent basis.
In claim 16, line 2, the term “the top” lacks antecedent basis.
In claim 21, line 2, the term “the middle” lacks antecedent basis.
In claim 22, line 2, the term “the middle” lacks antecedent basis.
In claim 26, line 3, the term “the pedestal” lacks antecedent basis.

         There are insufficient antecedent basis for these limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833     

/EDWIN A. LEON/Primary Examiner, Art Unit 2833